Citation Nr: 0203080	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right foot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999, rating action of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for degenerative joint disease of the right foot.  

The veteran was afforded a Travel Board hearing before the 
undersigned Member of the Board in September 2001.


FINDING OF FACT

Degenerative joint disease of the right foot was first 
demonstrated many years after service, and no competent 
evidence has been submitted to show that condition is related 
to service. 


CONCLUSION OF LAW

Degenerative joint disease was not incurred in or aggravated 
by active military service, nor may it be presumed to be.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107(West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks entitlement to service connection for 
degenerative joint disease of the right foot.  The veteran 
claims that he was injured in service in Korea in 1953 when 
his right foot was run over by a Jeep.  He testified at the 
travel board hearing before the undersigned Member of the 
Board in September 2001, that, following the Jeep accident, 
he was immediately taken to a first-aid stand and treated by 
medics.  He claims he was not provided an x-ray examination 
and was released to duty the following day. 

Service medical records (SMRs) reveal that at enlistment 
examination in April 1953, the veteran was noted to have 
second degree, bilateral pes planus and scaring on his right 
knee.  In addition, there is a treatment record of July 1953, 
in which the veteran complained of sore feet.  Examination 
showed a weak longitudinal arch.  He was prescribed Thomas 
heels.  In May 1954, the veteran received treatment for flat 
feet and was prescribed arch supports.  On the discharge 
examination of April 1955, no abnormalities were noted with 
regard to the veteran's feet or lower extremities.  

Associated with the veteran's claims folder are VA outpatient 
treatment records for the period of May to June 1999.  In a 
May 1999 VA outpatient treatment note, the veteran complained 
of chronic pain along his longitudinal arch.  He indicated 
that his foot had been run over by a truck in-service in 1953 
and had bothered him ever since.  

The veteran was afforded an examination for VA non-service 
connected pension purposes in July 1999.  Upon examination, 
the veteran was noted to have normal muscle mass, strength, 
and pulses in his lower extremities.  Examination of the feet 
revealed no deformity, no broken skin areas, and normal gait.  
Some tenderness to palpation was noted on the top of the 
foot.  An x-ray examination of the right foot was interpreted 
to show deformity of the mid foot with smooth contoured 
segmentation and associated degenerative change consistent 
with residual of old trauma, probably including a past 
fracture of the navicular.  The veteran was diagnosed with 
degenerative joint disease of the right mid-foot.




Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), eliminated the concept of a 
well-grounded claim and significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 U.S.C.A. § 5103(A) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  By letter of July 1999, the RO contacted 
the veteran and informed him that additional evidence would 
be necessary in order to substantiate his claim.  In 
response, the veteran indicated that he was prescribed a 
special heel to wear on his right foot as a result of the 
Jeep injury.  In addition, the veteran informed the RO that 
he sought treatment for his right foot condition subsequent 
to service but did not know the doctor's name or location.  
The veteran informed the RO that he currently received 
treatment at the VAMC in Salem.  Thereafter, the RO sought 
and obtained VAMC Salem outpatient treatment records for the 
period from May to June 1999.  The veteran was afforded a VA 
examination in July 1999.  Finally, the veteran was afforded 
an Travel Board hearing in September 2001.  At the hearing, 
the veteran was questioned by his representative regarding 
the incurrence of an in-service injury to his right foot.  
The veteran has not identified any additional evidence in 
support of his claim.  Thus, the Board finds that the duty to 
assist and notify the veteran has been satisfied.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d) (2001).

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § §  1101, 1112, 1137; 
38 C.F.R. § §  3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §  1113; 38 C.F.R. §  3.307.  

In this case, there is no credible evidence that the 
veteran's degenerative joint disease of the right foot is 
related to an injury incurred in or aggravated by service.  
SMRs show treatment in-service on two occasions relating to 
the veteran's feet.  Neither makes reference to a Jeep 
accident, as the veteran claims, but rather show treatment 
for bilateral foot soreness and for flat feet.  Additionally, 
the SMRs do not support the veteran's contention that Thomas 
heels were prescribed for a right foot injury.  Rather, the 
SMRs indicate that Thomas heels were prescribed for both feet 
for treatment that pertained to the veteran's complaints of 
sore feet and flat feet.  Finally, at discharge examination 
in April 1955, no abnormalities were noted with regard to the 
veteran's feet or lower extremities.  

The Board has considered the VA examiner's opinion that 
degenerative joint disease of the right mid-foot was 
consistent with the residuals of an old trauma.  However, no 
nexus opinion was offered to suggest that the 'old trauma' 
was an incident incurred in-service.  Additionally, the Board 
has considered the lay statements from the veteran that he 
incurred an injury to his right foot in service.  However, as 
a lay person who is untrained in the field of medicine, he is 
not competent to offer an opinion as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against 
an award of service connection for the veteran's degenerative 
joint disease.  No evidence has been presented that this 
disability was incurred in or aggravated by active military 
service, or that it arose due to or resulting from a service 
connected disability.

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).

ORDER

Service connection for degenerative joint disease of the 
right foot is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

